                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

FRANKLIN DAVID HARRIS JR., et al.,
                                                             Case No. 1:17-cv-540
      Plaintiffs,
                                                             Barrett, J.
      v.                                                     Bowman, M.J.

DANIEL COOLEY, et. al,

      Defendants.


                       MEMORANDUM OPINION AND ORDER

      Plaintiffs, who are experienced pro se litigants, filed suit against their next-door

neighbors under the Fair Housing Act. When the neighbors failed to appear, Plaintiffs

obtained an entry of default. However, when Plaintiffs later sought to collect monetary

damages by moving for the entry of default judgment, their motion was denied.

      In a Report and Recommendation filed on April 11, 2019, the undersigned

recommended denying Plaintiffs’ motion for default judgment on multiple grounds. The

undersigned explained that upon closer review, it was apparent the Plaintiffs’ complaint,

as amended, failed to state any claim as a matter of law and that this Court lacked

jurisdiction over any of the alleged claims.         On that basis, the undersigned

recommended dismissal of the case. In the alternative, the undersigned recommended

that the case be dismissed under the doctrine of abstention, due to the existence of

related proceedings in state court. (Doc. 33).

      The presiding district judge agreed with the primary analysis of the Report and

Recommendation and adopted its conclusion that the complaint should be dismissed for
failure to state any claim and for lack of federal jurisdiction. (Doc. 36). Plaintiffs have

filed an appeal in the Sixth Circuit Court of Appeals, which remains pending.

       On December 5, 2019, Plaintiffs filed a motion in this Court seeking “correction or

modification of the record” on appeal under Rule of Appellate Procedure 10(e)(2)(B).

(Doc. 43). The referenced Rule allows the trial court to supplement the record on

appeal only if a “material” item is “omitted from or misstated in the record by error or

accident.” Id. The rule has no application here, where there was no mistake or omission

by this Court. Plaintiffs’ motion seeks the addition of a copy of a related state court

complaint. However, the referenced state court pleading was not included in the record

considered by this Court.

       Federal Rule of Appellate Procedure Rule 10(e) does not allow the addition of

records that were not before this Court and is not intended “to enable the losing party to

add new material to the record in order to collaterally attack the trial court’s judgment.”

United States v. Elizalde-Adame, 262 F.3d 637, 641 (7th Cir. 2001). Therefore, the

undersigned will deny this frivolous motion. This case was dismissed based upon the

failure of the complaint to state any federal claim as a matter of law and a lack of federal

jurisdiction. The state court complaint is irrelevant to that determination.

       Accordingly, IT IS ORDERED that Plaintiffs’ motion to expand the record to

include a state court pleading (Doc. 43) is DENIED.



                                                         s/ Stephanie K. Bowman
                                                         Stephanie K. Bowman
                                                         United States Magistrate Judge


                                             2
